NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


GIFT OF LIFE ADOPTIONS,                          )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-100
                                                 )
S.R.B.,                                          )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed May 23, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Kathleen
Hessinger, Judge.

Timothy M. Beasley, Pinellas Park,
for Petitioner.

Ita M Neymotin, Regional Counsel,
Second District, and Ngozi C. Acholonu,
Assistant Regional Counsel, Office of
Regional Conflict Counsel, Clearwater,
for Respondent.



PER CURIAM.


               Dismissed.


KELLY, MORRIS, and LUCAS, JJ., Concur.